FILED
                           NOT FOR PUBLICATION
                                                                           MAR 03 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


AM TRUST, on behalf of itself and                No. 15-15343
all others similarly situated,
                                                 D.C. No. 4:14-cv-04125-PJH
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

UBS AG,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Phyllis J. Hamilton, Chief Judge, Presiding

                     Argued and Submitted February 13, 2017
                            San Francisco, California

Before: BERZON and CLIFTON, Circuit Judges, and LASNIK,** District Judge.

      AM Trust appeals the district court’s order dismissing its case against UBS

AG for lack of personal jurisdiction and denying jurisdictional discovery. We

affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
      AM Trust, a Bahamian trust whose beneficiaries are the heirs of a deceased

Indonesian government official, filed a purported class action in the Northern

District of California alleging several California state law claims against UBS, a

Swiss bank. The complaint alleged mishandling of accounts with funds deposited

in Switzerland, Singapore, and perhaps Indonesia. AM Trust argues that UBS is

subject to general personal jurisdiction in California.1

      AM Trust has not met its “burden of demonstrating that jurisdiction is

appropriate.” Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th

Cir. 2004). In Daimler AG v. Bauman, 134 S. Ct. 746, 760–62 (2014), the

Supreme Court held that a corporation is typically subject to general personal

jurisdiction only in a forum where it is incorporated or where it maintains its

principal place of business. UBS’s place of incorporation and principal place of

business are in Switzerland, not California.

      Daimler left open the possibility “that in an exceptional case” a corporation

could be subject to general personal jurisdiction in a place other than these

paradigmatic fora. Id. at 761 n.19 (citing Perkins v. Benguet Consol. Mining Co.,


      1
              To the extent that AM Trust attempts to make a specific personal
jurisdiction argument in its reply brief on the basis of claims of purported class
members who deposited funds in California, that issue is waived because AM
Trust failed to raise the issue in its opening brief. Holland Am. Line Inc. v.
Wartsila N. Am., Inc., 485 F.3d 450, 459 n.6 (9th Cir. 2007).
                                           2
342 U.S. 437, 447–49 (1952)). AM Trust advocates a rule that would subject a

large bank to general personal jurisdiction in any state in which the bank maintains

a branch. However, Daimler explained that “[a] corporation that operates in many

places can scarcely be deemed at home in all of them.” Id. at 762 n.20. UBS’s

operations in California are not “so substantial and of such a nature as to render the

corporation at home in that State.” Id. at 761 n.19.

      Additionally, AM Trust has not demonstrated that UBS has consented to

general personal jurisdiction in California. It is an open question whether, after

Daimler, a state may require a corporation to consent to general personal

jurisdiction as a condition of registering to do business in the state. Compare

Brown v. Lockheed Martin Corp., 814 F.3d 619, 640 (2d Cir. 2016) with Acorda

Therapeutics Inc. v. Mylan Pharm. Inc., 817 F.3d 755, 769 (Fed. Cir. 2016)

(O’Malley, J., concurring). Regardless, even if UBS were registered to do business

in California (and UBS contends that it is not registered), California does not

require corporations to consent to general personal jurisdiction in that state when

they designate an agent for service of process or register to do business. Bristol-

Myers Squibb Co. v. Super. Ct., 377 P.3d 874, 884 (Cal. 2016), cert. granted, No.

16-466, 2017 WL 215687 (Jan. 19, 2017) (“The ‘designation of an agent for

service of process and qualification to do business in California alone are


                                          3
insufficient to permit general jurisdiction.’”) (quoting Thomson v. Anderson, 6 Cal.

Rptr. 3d 262, 268 (Cal. Ct. App. 2003)); see also King v. Am. Family Mut. Ins. Co.,

632 F.3d 570, 575 (9th Cir. 2011) (“[I]n the absence of broader statutory language

or state court interpretations, the appointment of an agent for the service of process

is, by itself, insufficient to subject foreign corporations to suits for business

transacted elsewhere.”).

      Nor does UBS’s acceptance of service of process in California in this case

amount to consent to personal jurisdiction in that state. Service of process and

personal jurisdiction are two different things. See Chan v. Soc’y Expeditions, Inc.,

39 F.3d 1398, 1404–06 (9th Cir. 1994) (holding that service on a corporation’s

owner in Washington was effective but remanding to the district court to determine

whether the corporation’s contacts in Washington were sufficient to support

personal jurisdiction). Additionally, jurisdiction arising from personal service on a

physically present defendant, also known as “tag” jurisdiction, “does not apply to

corporations.” Martinez v. Aero Caribbean, 764 F.3d 1062, 1064 (9th Cir. 2014).

Furthermore, AM Trust has cited nothing to support its contention that any consent

UBS may have given to personal jurisdiction in California in other cases would

amount to consent to personal jurisdiction in this case. Cf. Dow Chem. Co. v.

Calderon, 422 F.3d 827, 835 (9th Cir. 2005) (providing a limited basis on which a


                                            4
party may be required to submit to personal jurisdiction in a forum in which the

party “has affirmatively sought the aid of [a] court[] with regard to . . . the same

transaction with the same party.”).

      The district court did not abuse its discretion in rejecting AM Trust’s request

for jurisdictional discovery. AM Trust did not provide the district court, nor has it

provided this court, with any reason to suppose that jurisdictional discovery would

reveal facts that would demonstrate that UBS is subject to general personal

jurisdiction in California. It certainly has not made “the clearest showing that

denial of discovery result[ed] in actual and substantial prejudice.” Boschetto v.

Hansing, 539 F.3d 1011, 1020 (9th Cir. 2008).

      The parties’ motions for judicial notice (Docket Nos. 13, 26, 33, and 44) are

GRANTED. The motion by Earl Strunk and Eric Phelps to file an amicus curiae

brief (Docket No. 19) is DENIED for failure to comply with Federal Rule of

Appellate Procedure 29(a) and Ninth Circuit Rule 29-3.

      AFFIRMED.




                                           5